Citation Nr: 0305809	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 13, 
1974, to December 1, 1977.  He had a temporary tour of duty 
from April 26, 1984, to June 22, 1984, with the National 
Guard; active duty for training from January 23, 1991, to 
April 1, 1991; and active duty for training from July 15, 
1991, to October 4, 1991.  He also had various periods of 
training in the Army National Guard from December 1977 to 
July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating determination of 
the Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Any current right knee disorder is not of service origin.

2.  Any current back disorder is not of service origin.

3.  Bilateral hearing loss is manifested by an average 
puretone decibel loss of 46 the right and 26 on the left.  
Speech recognition ability is 82 percent on the right and 76 
percent on the left.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  A back disorder was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

3. The criteria for an increased (compensable) rating for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.85, 4.86 
Diagnostic Code 6100 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 C.F.R. §§ 3.156, 3.159 (2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the August 
2001, November 2001, and September 2002 rating 
determinations, the January 2002 SOC, and the September 2002 
SSOC informed the appellant of the information and evidence 
needed to substantiate this claim.  Furthermore, in a 
February 2002 letter, the RO informed the veteran of the 
VCAA.  It specifically notified the veteran of what it needed 
from him, where and when he should send the information, 
about the notice requirements of the VCAA, how long it would 
take to decide his claim, about important information 
concerning his claim, and where to contact VA if he had any 
questions. 

As to the issues of entitlement to service connection for 
back and right knee disorders, the Board notes that the law 
provides that the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002).  An examination or opinion is 
deemed "necessary" if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 38 
U.S.C.A. § 5103A (West Supp. 2002).

The Board concludes that all duties owed the veteran by the 
Secretary to assist him in obtaining evidence necessary to 
substantiate his claim have been performed, and that as part 
of such duties, a medical examination is not necessary to 
make a decision on these issues.  VA obtained all records 
which it can be reasonably certain exist and it has asked the 
veteran for help in submitting any more evidence.

Moreover, as for the necessity for an examination, the 
evidence before the Secretary does not, taking into account 
all information and lay or medical evidence (including 
statements of the claimant), indicate that claimed back and 
right knee disorders at issue may be associated with the 
veteran's active military service or his periods of active 
duty for training.  Furthermore, an examination is not 
required because there is no reasonable possibility that an 
examination would aid in substantiating the claim.  See 38 
U.S.C.A. § 1116 (West 1991 and Supp. 2001 and as amended by 
the Veterans Education and Benefits Expansion Act of 2001, 
Section 201) and 5107(A)(d) and (e) (West Supp. 2001) and 
compare with 38 C.F.R. § 3.309(e) (2001) and the Federal 
Register since July 1, 2001.  See also Winters v. West, 12 
Vet. App. 203, 207 (1999), and Soyini v Derwinski, 1 Vet. 
App. 540, 546 (1991), which stand for the proposition that 
the law does not require a useless act.  The Board also notes 
that the medical records which are contained in the claims 
folder are adequate for rating purposes and permit the claim 
to be rated without further examination.  38 C.F.R. 
§ 3.326(b) (2002).  As such, VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Back and Right Knee Disorders

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

In December 2000, the veteran requested service connection 
for back and right knee disorders.  

In a December 2000 statement, the veteran indicated that he 
hurt his back while working in the 1st of the 143rd Field 
artillery BN.  He reported that he was working with special 
weapons that had a simulated weight of 100 lbs.  He stated 
that he had to lift these all day long for months of practice 
for the ARTEP.  He further indicated that he started to feel 
pain in his knee that was later aggravated by running.  The 
veteran reported that he never complained for fear of being 
discharged.  He stated that he did miss one drill in the year 
of the special weapons year as he could not get out of bed 
due to his back and knee.  He noted that he was called about 
why he did not report and stated that he told Major Downing 
that his back had gone out.  He stated that this incident 
occurred in 1985 during special weapons ARTEP while he was 
with the 1st of the 143rd Field Artillery BN of the California 
National Guard.  

Service medical records are devoid of any findings of a back 
or right knee injury.  

At the time of the veteran's October 1973 enlistment 
examination, normal findings were reported for the lower 
extremities and spine and other musculoskeletal regions.  On 
his October 1973 report of medical history, the veteran 
checked the "no" boxes when asked if he was having or had 
had any recurrent back pain; tricked or locked knee; 
lameness; bone, joint, or other deformity; or arthritis, 
rheumatism, or bursitis.  

At the time of a June 1978 examination, normal findings were 
reported for the lower extremities and spine and other 
musculoskeletal regions.  On his June 1978 report of medical 
history, the veteran checked the "no" boxes when asked if 
he was having or had had any recurrent back pain; tricked or 
locked knee; lameness; bone, joint, or other deformity; or 
arthritis, rheumatism, or bursitis.

At the time of an April 1979 examination, normal findings 
were again reported for the lower extremities and spine and 
other musculoskeletal regions.  On his April 1979 report of 
medical history, the veteran checked the "no" boxes when 
asked if he was having or had had any recurrent back pain; 
tricked or locked knee; lameness; bone, joint, or other 
deformity; or arthritis, rheumatism, or bursitis.

At the time of a July 1980 examination, normal findings were 
reported for the lower extremities and spine and other 
musculoskeletal regions.  On his July 1980 report of medical 
history, the veteran checked the "no" boxes when asked if 
he was having or had had any recurrent back pain; tricked or 
locked knee; lameness; bone, joint, or other deformity; or 
arthritis, rheumatism, or bursitis.  He reported that he was 
in good health.  

Normal findings were reported for the lower extremities and 
spine and other musculoskeletal regions at the time of a 
January 1983 examination.  On his January 1983 report of 
medical history, the veteran checked the "no" boxes when 
asked if he was having or had had any recurrent back pain; 
tricked or locked knee; lameness; bone, joint, or other 
deformity; or arthritis, rheumatism, or bursitis.

At the time of a February 1986 periodic examination, normal 
findings were reported for the lower extremities and spine 
and other musculoskeletal regions.  On his February 1986 
report of medical history, the veteran checked the "no" 
boxes when asked if he was having or had had any recurrent 
back pain; tricked or locked knee; lameness; bone, joint, or 
other deformity; or arthritis, rheumatism, or bursitis.  He 
also stated that he was in excellent health and that he was 
not taking any medications.  

Normal findings were reported for the lower extremities and 
spine and other musculoskeletal regions at the time of a 
January 1990 periodic examination.  On his January 1990 
report of medical history, the veteran checked the "no" 
boxes when asked if he was having or had had any recurrent 
back pain; tricked or locked knee; lameness; bone, joint, or 
other deformity; or arthritis, rheumatism, or bursitis.  He 
also stated that he was in good health and on no medications.  

Finally, at the time of a December 1996 examination, normal 
findings were again reported for the lower extremities and 
spine and other musculoskeletal regions.  On his December 
1996 report of medical history, the veteran checked the 
"no" boxes when asked if he was having or had had any 
recurrent back pain; tricked or locked knee; lameness; bone, 
joint, or other deformity; or arthritis, rheumatism, or 
bursitis.  He also stated that he was in good health and on 
no medications.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim demonstrate that in February 1986, the 
veteran was seen with a painful right knee that had lasted 
about three months.  He stated that the pain increased with 
running and weather changes.  He noted that the only trauma 
was a slight increase in extension four months earlier.  

In November 1989, the veteran was seen with complaints of 
back pain.  A diagnosis of a mild aggravation of the normal 
curvature of the back was rendered.  In June 1992, the 
veteran was seen with complaints of low back pain.  He 
reported no acute injury at that time.  He reported a 10 year 
history of bad posture.  A diagnosis of acute lumbar sprain 
was rendered at that time.  

In October 1999, the veteran reported a history of low back 
pain, of and on, for one year.  It was noted that there was a 
history of a back injury in the past.  The assessment was 
that he was at risk for lumbosacral strain.  He was noted to 
be doing well.  

In his October 2001 notice of disagreement, the veteran 
reported that he hurt his right knee because he was forced to 
jump off a M-577 while he was with the California National 
Guard 1st of the 143rd field artillery.  

In his January 2002 substantive appeal, the veteran reported 
that the right knee injury that he sustained as a result of 
jumping off the M-577 became aggravated by physical training.  

In a March 2002 statement in support of claim, the veteran 
indicated that the injury to his knee occurred in 1984-85.  

Service connection for right knee and back disorders is not 
warranted.  The veteran maintains that he injured his right 
knee and back performing various duties, including lifting 
heavy shells and jumping off an M-577.  However, the service 
medical records are devoid of any treatment for a low back or 
right knee disorder.  Moreover, physical examinations 
performed in October 1973, June 1978, April 1979, July 1980, 
January 1983, February 1986, January 1990, and December 1996, 
revealed normal findings for the lower extremities and spine 
and other musculoskeletal regions.  Furthermore, on reports 
of medical histories filled out in conjunction with the 
examinations, the veteran checked the "no" boxes when asked 
if he was having or had had any recurrent back pain; tricked 
or locked knee; lameness; bone, joint, or other deformity; or 
arthritis, rheumatism, or bursitis. 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating his back and right knee 
disorders to service are in conflict with the service medical 
records, the service medical examinations, and the treatment 
records covering the period of time subsequent to service.  
In this case, the veteran's assertions of inservice injury 
and continuity of symptoms are not credible.  When seen for 
back complaints in 1999, he reported a one year history 
rather than his revised history of problems since service.  
Even when seen in 1989, he reported a 10 year history of bad 
posture rather than some inservice injury or disease.  
Similarly, when he was seen in February 1986, he reported a 
3-4 month history regarding the right knee rather than an 
inservice history.  The objective evidence, in this case the 
negative medical evidence, is more probative than the 
veteran's more recent assertions of continuous problems with 
his right knee and back.  

The Board notes that the veteran is competent to report that 
he has right knee and back problems because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Moreover, there has been no objective medical evidence 
submitted relating the veteran's current right knee and back 
disorders to his period of service.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current right knee or back 
disorder is not related to the veteran's period of service, 
either during his period of active military service or his 
period of active duty for training.  Therefore, the 
preponderance of the evidence is against the claims and there 
is no doubt to be resolved.


Hearing Loss Disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

The Board finds no basis for assignment of staged ratings 
during the appeal period, as it finds that the veteran's 
service-connected bilateral hearing loss disability not 
significantly changed.  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2002).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2002).

In an August 2001 rating determination, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation.  

In February 2002, the veteran was afforded a VA examination. 

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
55
60
60
LEFT

10
10
30
55

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 76 percent in the left ear.

The examiner noted that although the veteran was functionally 
within normal limits in both ears in that his speech 
reception thresholds obtained in quiet were within normal 
limits, he did demonstrate classic mid to high frequency 
hearing loss. 

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

At the time of the February 2002 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 46 decibels and an average puretone 
hearing loss in the left ear of 26 decibels, with 82 percent 
speech discrimination in the right ear and 76 percent in the 
left ear, which translates to level III hearing in the right 
ear and level III hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.

As the criteria for a higher evaluation of 10 percent have 
not been, the appeal must be denied.

Table VIa is not for application because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 
38 C.F.R. §§ 4.85(c), 4.86(a) (2002).

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are of lessened probative 
value than the audiometric results.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his bilateral hearing loss disability.  There has also 
been no demonstration that his bilateral hearing loss 
disability would have markedly interfered with employment  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected bilateral hearing loss, and that 
the record does not suggest, based upon these findings 
documented within the clinical reports, that the appellant 
has an "exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied.  

A compensable evaluation for bilateral hearing loss 
disability is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

